 506DECISIONSOF NATIONALLABOR RELATIONS BOARDBloomsburg Craftsmen,Inc.,andBloomsburg PrintingPressmen and Assistants'Union No.732, affiliatedwith Printing Pressmen and Assistants'Union ofNorth America.Case 4-CA-5145December29, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn September 8, 1970, Trial Examiner Robert E.Mullin issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner further found that Respondent had not engagedin certain unfair labor practices as alleged in thecomplaint. Thereafter, Respondent filed exceptionsand a brief to the Decision. Charging Party has filed abrief in answer to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified hereafter.Respondent's sole exception is to that provision ofthe Trial Examiner's Recommended Orders affirma-tivelydirectingRespondent to,interalia,uponrequest, bargain in good faith with the Union withrespect to transfer of employees from one shift toanother and, if an understanding is reached, embodysuch an understanding in a signed agreement. Noexceptions have been taken to the substantive portionof this Trial Examiner's Decision.The record, in our view, supports Respondent'sexception. The contractual understanding betweenRespondent and the Union is embodied in a collec-tive-bargaining agreement valid for the period Janu-iinadvertently titled in the Trial Examiner'sDecision as "Order"2Section 12 1 of the bargaining agreement readsThe Company has, retains,and shall possess and exercise allmanagement rights and functions,powers,privileges and authoritythat it possessed prior to entering into this Agreement with Unions,excepting only such as are specifically relinquished or restrictedherein3There can be no doubt that the supplemental agreement is an additionto the collective-bargaining agreement and not a mere agreement to end aary 1969-January 1972. That agreement contains nospecific provision regarding shift changes of individu-alemployees, but does include a "managementrights" clause.2 In July 1969, within the term of theexisting collective-bargaining agreement and follow-ing a work stoppage that began on June 30 andcontinued until July 10, Respondent and the Unionexecuted a supplemental agreement3 to the collective-bargaining agreement. The Supplemental Agreementconcerned certain issues then in dispute and set forththe conditions pursuant to which the employeeswould return to work. The Supplemental Agreementprovides in pertinent part:3.The Company shall continue to have the righttomake all job assignments and shift changes inthe plant as in the past .. . .We find it clear from the foregoing that Respondentand the Union have agreed, for the term of thebargaining agreement, to vest Respondent with theexclusive right to unilaterally transfer an employeefrom one shift to another for nondiscriminatoryreasons.Under Section 8(d) of the Act, once a bargainingagreement has been executed by a union and anemployer establishing terms and conditions for a"fixed period," neither party is under the duty "todiscuss or agree to any modification" of these terms orconditions during the contract period.4 Accordingly,we shall delete that portion of the Order directingRespondent to bargain in good faith with the Unionwith respect to transfer of employees from one shift toanother.In view of the Trial Examiner's findings thatRespondent violated Section 8(a)(5) and (1) bythreatening employees with loss of privileges forexercising their protected right to file grievances; byconditioning discussion on the subject of the griev-ances upon formal withdrawal of the grievance; andby polling employees individually in an attempt toinduce the Union to abandon the grievance, we find itnecessary to affirmatively direct Respondent to offerto process grievances arising under the bargainingagreement without threat, interference, or condition,except as specifically set forth in the bargainingagreement.Accordingly,we shall so modify theOrder.workstoppageThe supplementalagreement,inthepreamble,acknowledges that it is predicated upon the bargaining agreementFurther,paragraph 8 of the supplemental agreementprovidesthat all terms andconditionsof the collective-bargaining agreement shall remain in full forceand effect except as specifically set forthin the supplemental agreement.The agreement is signedby duly authorizedrepresentatives of Respondentand the Union4C & S Industries Inc,158 NLRB 454, 457, seeBeacon Piece Dyeingand FinishingCo, Inc,121 NLRB953, 956187 NLRB No. 68 BLOOMSBURGCRAFTSMEN, INC.507ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Bloomsburg Craftsmen, Inc., Sunbury,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order, as modified herei-nafter:1.Delete paragraph 2(c) of the RecommendedOrder and insert the following in its place:"(c) Process grievances arising under the bargainingagreement without threat, interference, or condition,except as specifically set forth in the bargainingagreement and, upon request, bargain collectively ingood faith with the Union as the exclusive representa-tive of all employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.The bargaining unit is:All production and maintenance employees at theBloomsburg plant, excluding plant and officeclericals,supervisors,guards and professionalemployees."2.In footnote 35 of the Trial Examiner's Decisionsubstitute "20" for "10" days.3.Substitute the attached Appendix for Appendixattached to the Trial Examiner's Decision.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT transfer employees from one shiftto another for the purpose of discouraging unionmembership in, or activity on behalf of, Blooms-burg Printing Pressmen and Assistants' Union No.732, affiliated with Printing Pressmen and Assist-ants' Union of North America, or any other labororganization.WE WILL NOT condition discussion of the subjectmatter of a grievance on its abandonment, pollemployees individually in an attempt to get themtowithdraw a grievance, refuse to discuss griev-ances or transfers, encourage individual bargain-ing, or threaten reprisals and discriminate againstemployees for using or attempting to use thegrievance procedure.WE WILL process grievances arising under thebargaining agreement without threat, interference,or condition, except as specifically set forth in thebargaining agreement, and, upon request, bargaincollectively in good faith with the above-namedUnion as the exclusive representative of allemployees in the bargaining unit described belowwith respect to rates of pay, wages, hours ofemployment, and other conditions of employ-ment. The bargaining unit is:All production and maintenance employeesat the Bloomsburg plant, excluding plant andoffice clericals, supervisors, guards and pro-fessional employees.WE WILL offer to reinstate CURTIS R. MOOR-HEAD to his job on the day shift, if we have notalready so reinstated or offered to reinstate him,and make him whole for any loss of pay suffered asa result of discrimination against him.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their right to self-organization, to form, join, orassist the above-named Union, or any other labororganization, tobargain collectively throughrepresentatives of their own choosing, and toengage in concerted activities for the purposes ofcollectivebargaining or other mutual aid orprotection, or to refrain from any or all suchactivities.BLOOMSBURGCRAFTSMEN, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 1700 Bankers Securities Building, Walnut &Juniper Streets, Philadelphia, Pennsylvania 19107,Telephone 215-597-7601.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: The hearing in thiscase washeld on May 5, 6, and 7, 1970, in Sunbury,Pennsylvania, pursuant to a charge duly filed and served,'and a complaint issued on March 27, 1970. The complaint,as amended at the hearing,2presents questions as towhether the Respondent violated Section 8(a)(1), (3), and'The original charge was filed on February 5, 19702At the outset of the hearing the complaint was amended toincorporatea reference to the filing of an amendedcharge by the Union onApril 13, 1970 At the timehe offered this amendment,however, the(Continued) 508DECISIONS OFNATIONALLABOR RELATIONS BOARD(5) of the National Labor Relations Act, as amended. In itsanswer,duly filed, the Respondent conceded certain factswith respect to its business operations, but it denied allallegations that it had committed any unfair laborpractices.At the hearing, the General Counsel, the Respondent,and the Charging Union were represented by counsel. Allparties were given full opportunity to examine and cross-examine witnesses, to introduce relevant evidence, and tofile briefs. A motion todismissthe complaint, made by theRespondent at the conclusion of the hearing, was takenunder advisement.It is disposed of as appears hereinafter inthis Decision.On June 24, 1970, thorough and comprehen-sivebriefs were received from all counsel of record.Upon the entire record in the case, including the briefs ofcounsel, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent is a Pennsylvania corporation with aplant and office located in Bloomsburg, Pennsylvania,where it is engaged in the business of printing books.During the year preceding issuance of the complaint, arepresentative period, the Respondent shipped productsvalued in excess of $50,000 to customers located outside theCommonwealth of Pennsylvania. Upon the foregoing facts,the Respondent concedes, and the Trial Examiner finds,that Bloomsburg Craftsmen, Inc. (herein called Blooms-burg), is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDAt the time of the hearing, Bloomsburg PrintingPressmenand Assistants' Union, No. 732, affiliated withPrintingPressmenand Assistants' Union of North America(herein called Union, or Local 732, had been in existencesince about 1965. All of its members are employees of theRespondent. As appears from the caption, Local 732 isaffiliated with the PrintingPressmenand Assistants' UnionofNorth America. It is also a member of the MiddleAtlantic Joint Council of that Union.Since 1965 the Respondent has recognized the Union asthe collective-bargaining representative of all productionand maintenance employees at its Bloomsburg plant, withthe exception of plant and office clericals, supervisors,guards, and professional employees.3 In March 1969, andafter the expiration of their original collective-bargainingagreement,theRespondent and the Union negotiated anew contract, for a further term of 3 years. In July 1969,following a work stoppage that began on June 30 andcontinued until about July 10, the Respondent and theUnion executed a supplementalagreementcovering certainGeneral Counsel conceded that he was not enlarging the allegations setforth in the complaint as issued on March27, 19703The Respondent conceded,and the TrialExaminer finds,that theabove-described grouping of employees constitutes a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) ofthe Act,and further that the Union is now,and at all times material herein,has been, by virtue of Section 9(a) of the Act,the exclusive representativeissues then in dispute and setting forth the conditionspursuant to which the employees were to return to work.Notwithstanding the foregoing history of bargainingrelations between the parties, the Respondent denied in itsanswer,and refused to concede at the hearing, that theUnion is a labor organization within the meaning of theAct.The Trial Examiner, however, on the substantialrecord developed at the hearing in this matter, concludesand finds that Local 732 is a labor organization within themeaningof Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Introduction and Sequence of EventsIThe Respondent's corporate and labor relationsbackgroundBloomsburg, the Respondent herein, is the offset printingdivision of Haddon Craftsmen. Much, if not all, of theoffset printing for the parent corporation is done at theBloomsburg plant, and the printed sheets so produced arethereafter bound into books at the Haddon works locatedin Scranton, Pennsylvania. The latter plant has approxi-mately 1,300 employees and for many years Haddon hashad collective-bargaining relations with 11 different labororganizations. In addition to most of the principal unions inthe printing field, such as the Pressmen, the Bookbinders,the International Typographical Union, and the Mailers,thisnumber has also included the craft unions whichrepresent the machinists, carpenters, electricians, steamfit-ters,and pipefitters.Harold Jones, director of industrialrelations for theRespondent, testified thatHaddon'sbargaining relationship with one of the foregoing unionsextended as far back as 1904. It is of some significance thatHaddon has never been found guilty of an unfair laborpractice.The Bloomsburg plant was opened in 1964. Initially, theplant had one large press, known as a Harris press. Late in1965 another Harris press was installed. Approximately ayear later the Company installed a Crabtree press.Thereafter,at intervals of about a year each, theRespondent installed two more Crabtree presses. Each ofthesemachines was a very large piece of equipment, thepurchase price of which ranged from $160,000 to $250,000.The plant operated on a three-shift-a-day basis. On eachshifteach press had a pressman responsible for theoperation of that particular machine. Each pressman on theHarris presses had one assistant, and each pressmen on theCrabtree presses had two assistants?Local 732 was organized at the Bloomsburg plant in 1965.At the time of the hearing it had approximately 70members, all of whom were employees of the Company. Asnoted earlier, the Union has had continuous collective-bargaining relations with the Respondent since its incep-tion. In its short history, Local 732 has had two electedof all employees in said unit for the purposes of collective bargaining withrespect to rates of pay. wages, hours of employment, and other terms andconditions of employment4The Crabtree was a substantially more complex machine than theHarris,for it printed both sidesof a sheetsimultaneously, whereas theHarris only punted one BLOOMSBURG CRAFTSMEN, INC.509presidents, the first being William McHugh and the second,CurtisMoorhead. The latter was the principal witness fortheGeneral Counsel and the Charging Party and theformerwas the principal witness for the RespondentEmployer.McHugh was instrumental in the establishment of Local732 and served as chairman of its original negotiatingcommittee. He was elected president of the Local in 1965,at a time when he was still a pressman. A short while afterbecoming union president he was promoted to workingforeman and in January 1968 he was named superintendentof the pressroom. In fact, McHugh had been actingsuperintendent for some while prior thereto because hispredecessor as superintendent had been injured in an autoaccident during the summer of 1967 and McHugh hadtaken over his duties at that point. McHugh resigned aspresident of Local 732 in December 1967.5 At the hearinghe testified that he did not attend any further meetings oftheUnion after he resigned the presidency, but that heremained an active member until January 1969 when heapplied for, and received, an honorable withdrawal card.CurtisMoorhead was one of the original employees hiredby Bloomsburg in 1964. He started as an assistant on thefirstHarris press and in 1967 became a pressman. At thetime of the hearing he had been classified as a Crabtreepressman since July 1968, and as such, was one of the threemost senior members of the pressroom.6A biannual election of officers for Local 732 wasscheduled for the spring of 1968. In April, Moorheadannounced that he would campaign for the post ofpresidentwhichMcHugh had vacated the precedingDecember.He credibly testified that soon thereafterMcHugh, who was then superintendent of the press room,inquired if he was interested in becoming a workingforeman on the second shift. According to Moorhead, hedeclined on the ground that he did not feel that he shouldbe both a foreman and president of the local simultaneous-ly.2.Events occurring prior to the Section 10(b)periodIt is apparent from the record that after Moorhead waselected president of the Union in about June 1968, heembarked on an aggressive campaign to enforce the termsof the collective bargaining contract. McHugh testified thatwhile he had been president of the Local he had settled anumber of verbal grievances, but that he had processedonly one written grievance. He testified that with Moor-head's accession to the presidency, the number of writtengrievances was greatly multiplied, and that, in addition,Moorhead also brought up some oral grievances.As the newly elected president of the Union, Moorhead5CharlesWilliams, the vice president of the local, thereupon becameacting president,and served until the next regularly scheduled election heldthe following spring when Curtis Moorhead was elected president6The two others were Robert W Edwards and Henry Shaffer, both ofwhom were classified as journeymen Crabtree pressmen about 6 monthsearlier than MoorheadThe jobprogression in the pressroom, in ascendingorder of importance, was (1) floorboy, (2) second assistant on Crabtreepress,(3) assistant on Harris press, (4) first assistant on Crabtree press, (5)Harris pressman,and (6)Crabtree pressman7The quotations in the foregoing paragraph are from Moorhead'squickly collided with the plant management. Early inAugust 1968, an issue arose as to whether the floorboysshould continue to be available to relieve the pressmen andassistants during break time.Moorhead demanded thatMcHugh bring a man in on overtime, if necessary, toprovide the pressmen and theirassistantsthe regular breaktime.Moorhead testified that shortly thereafter at ameeting on this issue with Superintendent McHugh andPlantManager Alex Maguire, McHugh cautioned him thathe could "catch more bees with honey than you can withvinegar" and "that during his term as . . . president ofLocal 732 . . . he [McHugh] believed in playing ball withthe company ...." Moorhead testified that during thesame conferenceMaguire told him that two of theemployees could be fired for not working that evening andthat ifMoorhead "wanted to play by the rule book, that hecould be a real bastard ...." 7A short while later, in an effort to increase the bargainingpower of Local 732, Moorhead succeeded in getting themembership to approve its affiliation with theMiddleAtlantic Joint Council of the Pressmen. This was a move onthepart of the local which McHugh had opposedthroughouthis incumbency as president.8Moorheadtestified that not long after Local 732 voted to join the JointCouncil, McHugh reprimanded him for signing a check forthe Union while on duty, although this was the same typecheck whichMcHugh, as union president, had alwayssigned on company time.In October 1968, Local 732 and the Respondent begannegotiations for a new contract which were not concludeduntil the following March. Moorhead testified that whileengaged in these bargainingsessionshe received severalwarning letters for quality infractions and a 1-day layoff.On at least two occasions during this period theRespondent'smanagement made clear its desire to dealwith the employees alone. Late in August 1968, Paul Mont,Jr., a first assistant on one of the Crabtreepresses,did notreport for certain scheduled Saturday work. The followingMonday, on arriving at the plant, McHugh ordered that hecome to his office. When Mont declined to do so, unless hecould be accompanied by a union representative, McHughissued a written letter of warning to him, and told Montthat if ever again he "refused to come into office withoutunion representation . . . I would be through." 9In June 1969, John W. Haycock and Clement McIntyre,two pressmen, were suspended for 2 weeks for violating aplant rule against horseplay. On about June 25 they had aconversationwithMcHugh and Maguire wherein theyprotested the severity of their suspension. According toHaycock, whose testimony was credible, these two officialstold him and his coworker that if they would confer withHarold Jones, the Respondent's director of industrialrelations,without Union Representative Moorhead pres-testimony aboutthis incident which was credible and uncontradicted.6 In this connection,however, it should be noted that McHugh was notalone in hisopposition for, onat least one previous occasion,a vote on thequestion ofaffiliationwith the JointCouncil resulted in its unanimousrejectionAt the hearing,McHugh further testified, with some conviction,that he had found thatthemembership of the Council was made up of apreponderanceof "letterpress" locals, a field in printing that he felt was onthe decline, in contrast with the expanding offset printing field that was ofprimary interestto the membersof Local 7329 The quotationis from Mont's credible testimony 510DECISIONSOF NATIONALLABOR RELATIONS BOARDent, they might be able to get the 2-week suspension orderreduced to a layoff of I or 2 days Neither Haycock norMcIntyre would take this course, however, and theirsuspensionswere not reduced.10As noted earlier, during the latter part of June and earlyin July 1969, a work stoppage occurred at the Bloomsburgplant. This developed after the Company discharged all theunion officers and stewards, a total of nine people. Afterapproximately 10 days, the dispute was resolved with thereturn to work of all the dischargees and an agreementupon a number of other matters. During the course of thesettlement negotiationsthe Company proposed that theissue as tothe reinstatement of Moorehead should besubmitted to arbitration, but the Union rejected thisproposal and the Company did not insist on this condition.B.The Alleged Violations of Section 8(a)(1), (3),and (5); The Evidence,- Contentions of the Parties;Findings and Conclusions In Connection TherewithThe General Counsel alleged that on about November11, 1969,11 Superintendent McHugh attempted to transferemployees from the first to the third shift because they hadexercised their right to bargain collectively through theUnion, that on about November 13, McHugh threatenedemployees with loss of privileges because they exercisedtheir right to bargain through the Union and that shortlythereafterMcHugh discriminatorilyassignedemployeeRobertW. Edwards to a less desirable press anddiscriminatorily reassigned employee CurtisMoorheadfrom the first to the third shift. All of these allegations aredenied by the Respondent in their entirety.Moorhead, one of the three most senior pressmen in thepressroom,12 had been on the second shift for some while,when early in 1969 he was transferred to the third shift.Moorhead testified that he had trouble sleeping andadjusting to that shift, and, as a result, he asked McHughthat he be transferred back to the second shift. Sometimethereafter in 1969, McHugh granted this request. Finally,effective on November 10, and after discussing the matterwith Moorhead, McHugh transferred him to the first shift.On November 11, Superintendent McHugh and ShiftForeman Charles Williams held a meeting with all of theday shift pressmen then on duty. There were five suchemployees, namely; Moorhead, Robert W. Edwards, HenryShaffer,Doyle Beaver, and John Hayes. McHugh ex-plained that he had called them together to announce thatbecause of production training problems on the third shift,in the near future it would be necessary to transfer most of10At the time of the hearing,McIntyre had been promoted to foremanHe was never called to the stand by the Respondent Maquire was awitness for the Company, but was never questioned about this incidentMcHugh testified that during this conversationhe told theemployees thathe had heard that Moorhead had not given them any effective supportwhen the suspensions were first announced and that it mightbe better topresent their own case to the director of industrial relations It is theconclusion of the Trial Examiner that the testimony of Haycock, relatedabove,presents a more accurate account of what was said during theconference in questionI'All dates hereinafter are for the year 1969,unless otherwise noted12The other two were Robert Edwards and Henry Shaffer13The foregoing findings are based on the credible testimony ofMoorhead,Edwards,and Shaffer.McHugh's testimony as to what was saidat this meeting was in substantialaccordwith thatof the employees, exceptthe senior pressmen and assistants to the third shift.McHugh told them that part of the problem arose becauseof the need to man a new press that had been installedrecently. This explanation was not satisfactory to the dayshift pressmen, however, and they questioned the superin-tendent asto why the third shift supervision was unable tohandle any production problems that arose withouttransfemng senior day shift men to the late night schedule.McHugh declined to answer their questions, however, andtold the employees present that he called the meeting solelyto tell them what the Respondent was going to do and notto engage in a discussion. McHugh did not, dunng themeeting,name those whom he proposed to transfer.13McHugh'sannouncementcaused great concern amongthe five day shift pressmen.14 That evening, all fiveemployees assembled at the home of Henry Shaffer, who,along with being one of those involved, was also shopsteward on the day shift. There the five pressmen voted tofile a grievance about their proposed transfer which all ofthem wouldsign.They did not actually submit thisgrievance to the Respondent, however, until November 13.In the meantime,and before any grievance was filed,McHugh spoke to Moorhead and assured him thatMoorhead would not be transferred for some while, if at all.Thus, Moorhead testified, credibly and without contradic-tion, that on November 12, McHugh called him to his officeto tell him thatsinceMoorhead had recently come off thesecond shift and was then on only the first week as a dayshift pressmen, he would give him a reasonable time on theday shift before transfemng him back to night work in theevent that became necessary at a later date. During thisconversation,McHugh told Moorhead that in the mean-timehewould transfer Shaffer to the third shift.Moorhead's testimony as to this conversation withMcHugh was undenied.Therewas other evidence that, at the time of theaforesaid meeting andat least asof November 12, McHughhad made no plan to transfer Moorhead off the first shift.Thus, employee Edwards testified that shortly after thepressmen'smeetingwithMcHugh on November 11, hehimself was in McHugh's office with reference to anothermatter.15 According to Edwards, while there he observedthe draft of a new manninglist 16on which two names onthe third shift had been crossed out and in their places thenamesof Henry Shaffer, a first shift pressman, and JohnCarter, a first shift assistant pressman, had been inserted inink.Edwards further testified that the same list alsoindicated thatWilliam Stere, a pressman, and one otheremployee, would be transferred from the third shift to thethat hetestified thatquality of thirdshiftworkhad enteredinto theexplanationhe gave those present The Respondentendeavored toestablish that at the meeting McHugh had emphasized thatthe productionproblems on the thirdshiftwereof a qualitative,ratherthan of aquantitative natureMoorhead,however, crediblydeniedhaving heardMcHugh say anything of that character at the meeting.14At the hearingMcHugh testified that this occasion was the first timehe had evercalled all the pressmen on a shift to his office as a group15 It was undisputed that, in connectionwith hisduties as a pressman,Edwards frequently visitedthe office of Superintendent McHughisAll shift andpersonnel changes for thepressroomwere announced tothe employeeson what were known as "manning"lists,or tables, whichMcHugh posted onthe bulletinboard fromtime to timeand shortly beforeany changewas to beeffective. BLOOMSBURG CRAFTSMEN, INC.511first.Edwards' testimony in this regard, of course,corroborates Moorhead's account of his conversation withMcHugh on November 12, and McHugh's statement thatwhereas he would not transfer Moorhead in the immediatefuture, he did plan to transfer Shaffer to the third shift.On the morning of November 13, Moorhead and Shafferpresented to Superintendent McHugh a written grievancewhich had been signed by all five of the first shift pressmen.In this grievance the employees protested that McHugh'sannouncement that the first shift employees would betransferred to a later shift violated the collective-bargainingagreement on the ground that Section 13.5 of that contractrequired the superintendent to refrain from initiating anysuch transfers without the permission of the employee.17There followed a brief conversation between McHugh andMoorhead. According to the latter, after McHugh read thegrievance he declared that anytime the Company endeav-ored to better working conditions the Union filed agrievance and that, in this instance, the grievance waspremature and improperly drafted in that the Companyhad not yet taken any action as to the transfers. Moorheadreplied that the grievance was properly written and that itwould require a written response from the Company withinthe 3-day time limit established by the contract.18Shaffer testified that after he andMoorhead hadpresented the grievance and as he was about to leaveMcHugh's office, the superintendent said to him "Don'task me for any favors." Robert Edwards testified thatshortly thereafter McHugh came up to the press where hewas working and, in an obscene characterization of the fivewho had signed the grievance declared to Edwards "You - -- - - - guys are back filing grievances again." According toEdwards, after this outburst from the superintendent hedeclared on his own behalf "I'm only one of many" andthereafterMcHugh then said "Well, if Moorhead has youwrapped around his finger like that, don't expect any morespecialfavors from me." Edwards testified that hethereupon denied thatMoorhead had him "wrappedaround his finger", but that the issue involved was oneabout which he felt very strongly. According to Edwards,McHugh concluded the conversation with the declarationthat the issue was one on which he also felt very strongly.McHugh conceded that he had a conversation withEdwards at the time and place in question and that during adiscussion of the grievance which had just been filed, hetoldEdwards that he felt Moorhead had him wrappedaround his little finger.19 He disclaimed any recollection ofhaving used any obscene language to characterize thegrievants or that he had ever told either Edwards or Shafferthat they need expect no further favors from him. After aconsideration of the foregoing testimony and the demeanorof the witnesses at the time of their appearance on thestand, the Trial Examiner concludes and finds that thetestimony of Edwards and Shaffer, insofar as there is anyconflict with that of McHugh, represents a more accurateversion of their conversation with the superintendent.A meeting to discuss the Union'sgrievancewasscheduled for 4 p.m. on Friday, November 14. At about3:30 p.m., a manning list was posted on the plant bulletinboard. The latter disclosed that, effective the followingMonday, November 17, Moorhead would be transferred tothe third shift and that WilliamStere,a pressman who, as toseniority,was several years junior to Moorhead, wouldmove from the third shift to the first shift. The manningschedule also listed Edwards as being transferred from thepress on which he had been working forsome time toCrabtree press 3.At the ensuing conference between the Company and theUnion, the former was represented by McHugh, Maguire,Jones, and Personnel Director Meredith. The Union wasrepresented by Moorhead, Shaffer, the day shift steward,and Doyle Beaver, secretary of Local 732. At the outset ofthemeetingMaguire told the union representatives thatproduction difficulties on the third shift made it necessarythat some of the more senior employees on the day shift betransferred. Then Meredith told the union committee that ifthey would withdraw the grievance which had been filed itwould be possible for all parties to confer on the issueinvolved and get it settled. When Meredith got no responseto his proposal from the representatives for the local, hethereupon asked each one of them, on two differentoccasions, if the individual member wanted to withdraw thegrievance. When all of the union representatives declined toabandon the grievance the meeting was adjourned.Another conference on the Union's grievance was heldon December 3. At this time the Union was represented byMoorhead, John Haycock, and Vice President McCreary.20The four company officialsat the earliermeeting werelikewisepresent this time. In addition, Thomas F.Stutzman, then director of manufacturing, was also there.At the outset of the discussion, Moorhead asked why hehad been transferred to the third shift instead of one of thepressmen on the second shift, all of whom had less senioritythan he. Maguire then told him that he felt Moorhead hadmore ability than any of the pressmen on the second shift.Moorhead responded that if that was the case, it wasunusual that he should have been cited several times in therecent past for quality infractionsarisingout of his work onthe presses.Maguire terminated discussion of this issuewith the statement that he and the Company were the judgein such matters, and that the Union's grievance was denied.Moorhead then requested that the Union be supplied withthe records for all shifts on production, down time, andquality infractions in order that the Union be in a positionto process the grievance properly. Jones concluded themeeting with a denial of this request on the ground that the11Section 13 5 of the current collective-bargaining contract provided"Seniorityshall applyto layoff and recall and bidding "isThe findings in the foregoing paragraph are based on the credibletestimony of both Moorhead and McHugh which in this instance wassubstantially corroborative of what occurred at the time the gnevance waspresented19On cross-examination with reference to the conversation he had withEdwards, McHugh was asked the following questions and gave theanswerswhich appear belowQYou did think thatMoorhead was leading the pack9AYesQ " and that's the reason you told him,did younot, becauseMoorheadhad him wrapped around hislittle fmger9A Yes20The union committee also brought a stenographer to the meeting, oneRhea Miller 512DECISIONSOF NATIONALLABOR RELATIONS BOARDrecords in question concerned confidential matters betweenthe Company and the employees 2'After this meeting the Union did not press the grievanceany further, but filed the unfair labor practice charge onwhich the complaint in the present case issued.Although on November 11, McHugh told the fivepressmenon the day shift that in the near future it waslikely that all of the more senior employees would betransferred to the third shift, in fact, only Moorhead wasmoved to that shift. Whereas on November 12, and beforethe grievance was filed,McHugh told Moorhead thatShaffer would be transferred to the night shift, in fact,Shaffer remained on the first shift. So, too, did Hayes,Beaver,22and Edwards. As found earlier, however,Edwards was transferred from Crabtree press 5 to Crabtreepress 3, effective the same day that Moorhead wastransferred to night work.Whereas the General Counsel and the Charging Partycontend that the transfer of Moorhead to the third shift andEdwards from one press to another were effected fordiscriminatoryreasons,theRespondent denies all suchallegationsand contends that both moves were made solelyto promote the operating efficiency of the shop. Further,the position of the Respondent, maintained both at thehearing and in its brief, is that nothing in the currentcollective-bargaining agreement forbade the action which ittook in thiscase,and that it had complete discretion tomove pressmen from one machine to another and from oneshift to another.The current collective-bargaining contract clearly recog-nizes seniority as a factor to be considered with respect tobidding on new positions.23 There is some question,however, as to whether "bidding" included bidding for ashift by seniority. Moorhead testified that that was the waythe parties construed the clause in question. According tohim, prior to the preparation of a manning schedule, theemployees were accorded an opportunity to exercise theirseniority right to shift preference.McHugh, on the otherhand, did not agree that this was done in every instance, buthe conceded that 90 percent of the time he followedseniorityin makingshift assignments. He further conceded21The findings as to the meetingsof November 14 and December 3,which appear above,are based on the credible testimony of Moorhead andShaffer.McHugh,who testified at length, didnot contradict or deny any oftheir testimony as to these two conferencesMaguire and Jones,when onthe stand,were asked no questions about these meetings Meredith, who, atthemeeting of November 14, was alleged to have polled the unionrepresentatives individually on whether they would withdraw the grievance,was never called as a witness for the Respondent.22On May 4, 1970, the day before the hearing opened, Beaver wastransferred to the third shift This transfer,however,was not an issue in theGeneral Counsel's case23 See footnote 1724The Respondent offered in evidence the manning schedules fromSeptember 27, 1968,to and including December 18, 1969.These wereofferedwith supporting testimony by McHugh for the purpose ofestablishing that seniority was not followed,at least with any consistency,in shift assignments In its brief, the Union points out, correctly, that thosemanning tables for the periods prior to March 4, 1969,have no relevancebecause the collective-bargaining contract in effect until then made noprovision for seniority rights in bidding The manning sheets for the periodwhich covered the summer vacationperiod fromJuneIto September 29,byMcHugh'sown admissions,reflected changes necessitated by anendeavorto accomodate employees' vacation plans After putting to oneside all of the foregoing exhibits which,for the reasons stated,are notrepresentative,there remain for consideration,substantially only four ofthat as to the remaining 10 percent of the cases where, forone reason or another, he did not follow seniority, he woulddiscuss the matter with the employee involved as a courtesyto the individual and to solicit his cooperation in waivingany seniority claims.On the basis of the foregoingtestimony, and the record herein, the Trial Examinerconcludes that, in practice, McHugh followed seniority inmaking virtually all shift assignments.24As found earlier, on November 11, the day shift pressmenwere told that because of production problems on the thirdshift the Respondent might have to transfer them all to thelate shift. At the hearing the Respondent endeavored toestablish that the production problems on the third shift didnot involve quantity, but quality.Much testimony wasoffered on this issue, and Superintendent McHugh testifiedat length as to alleged difficulties which the crews on thethird shift had encountered. The documentation which wasoffered, however, tended to prove that in the periodimmediatelyprior toNovember 11, the productionproblems on the third shift were less, rather than greater,than those of any other shift.Thus, on cross-examination McHugh testified as to thecompany records on production efficiency from November3 to 13. These records, prepared as to each shift on eachworking day, disclosed that the chargeable productive workperformed on the third shift ranged from 93 to 99 percenteach day and that this production efficiency was equal to,or greater than, that of either of the other two shifts.Of even more significance, however, was a letter whichtheGeneral Counsel offered, and which appears in therecord.This was an interoffice memo from Director ofManufacturing Stutzman to Plant Manager Maguire. It wasdated October 29, and in it Stutzman lauded Maguire'ssuccess in increasing the chargeable time rate on all threeshifts at the Bloomsburg plant.25 Stutzman congratulatedhim on the performance of all the shifts, but he singled outthe third shift in particular as having made such a dramaticimprovement that it then had the highest percent ofchargeable time of all three shifts.26In the summer of 1969, to improve the quality of workproduced, the Respondent had adopted what was known asthemanning lists offered,namelyRespondent'sExhibits 11, 31, 32, and33As to theselast numbered manning lists it is significantthatMcHughdid not testifyas to any instancewhere seniority was not followedin theirpreparation25Stutzmandefined chargeabletime as theamount oftime that ischargeable and billableto thecustomer, contrasted with downtime forrepairs,which is chargeableto theCompany. From a productionstandpoint it is obviously desirable,as Stutzmanconceded, to have thehighest possibleamount of chargeable time26This letterread,in relevantpart, as followsFor the first twenty-one days of October the chargeable time atBloomsburghas increasedThe first shift has increased theirchargeable time from 55.8% to 59 2%-an increaseof 3 4% Thesecond shift has increased the chargeable time from 62 1% to64 7/-an increase of 2 6% The third shifthas increased thechargeable time from 57 8%to 682%-an increase of 10 4%1am very glad to see the improvement on each shift and you areall to be congratulatedfor the excellentjob that you have done MrFedder [Supervisorof theThird Shift ]with an increaseof 10 4% is tobe commended for thedramatic improvement he has madeYou willnote thatthe third shift nowhas thehighest percent of chargeable time ofall three shiftsAgain, congratulations for reversing the downward trend and letshave a similarimprovement in November [Emphasis supplied ] BLOOMSBURG CRAFTSMEN, INC.513a "Quality Infraction Point Program." Employees responsi-ble for any alleged quality infractions were issued demeritsknown as "quality infraction points." The record of all suchpoints issued for allegedly poor work on the part of the'pressmen was received in evidence. This record disclosesthat from September 30 the number of points issued to thepressmen dropped very substantially and that it remainedat a very low figure for the balance of the year.27The only documentary evidence offered by the Respon-dent to support McHugh's testimony that quality problemson the third shift were serious was a set of photographs ofcertain work performed by William Stere, the third shiftpressman who was moved to the day shift when Moorheadwas transferred on the night shift. The photographsdepicted certain work which Stere had performed where theprinted material was poorly jogged.28 On the other hand,McHugh conceded that this irregularity was not ofsufficient importance to warrant the issuance of any qualityinfraction points, that Stere had received no such demeritson the job in question, and that, in fact, such points werenever issued for improper jogging.From the testimony set forth above, it is apparent and theTrial Examiner finds, that in the period prior to November1969,Moorhead's leadership of Local 732 represented asubstantial change from that which the Union had hadwhen McHugh was the president. Moreover, it is apparentfrom the background set forth earlier that this adoption ofan aggressive attitude on the part of the union leadershipmet with very substantial resistance from the plantmanagement, most particularly from McHugh, after hisappointment as superintendent of the pressroom, and fromMaguire, the plant manager. In August 1968, during thefirstconfrontationwith the plant hierarchy over anemployee grievance,McHugh pointed out to Moorheadthat while he (McHugh) had been president of Local 732 hehad "believed in playing ball with the Company ..." andMaguire warned Moorhead that if the Union insisted onrigid compliance with what he called "the rule book," he, asthe plant manager, "could be a real bastard." Thereafter,when employee Paul Mont insisted that a union representa-tive accompany him if he had to report to McHugh for adisciplinary conference, the latter told him that if he madesuch a demand again, he would be "through." Later, afteremployees Haycock and McIntyre had received a 2-weeksuspension for infraction of the plant rules, McHugh andMaguire advised them that if they wanted a reduction ofthe penalty that had been imposed, they should make theirrequest to Jones, the director of industrial relations,personally, and without union representative Moorheadbeing present.On November 11, 1969, McHugh called the fivepressmen on the day shift to his office. Of the five, fourwere, or had been, union officers.29 At that time McHugh27Thus, accordingto Plant Manager Maguire,the number of qualityinfraction points issued to pressmen on all three shifts during the periodfrom July 14, 1969, to February 4, 1970,was as followsJuly 14-August 29191/2August 29-September 30111/2September 30-November 331/2November 3-November 2622/3November 26-December 133announced the prospective transfer of all of them in thenear future to help remedy production problems on thethird shift.The next day, however, he told Moorheadprivately that his transfer probably would not be necessaryfor some while and that Shaffer was the only one scheduledfor an early transfer. About this same time, Edwards sawthe draft of a manning table on McHugh's desk whichconfirmed McHugh's statement that he planned to moveShaffer to the third shift and leave Moorhead on the first.On November 13, however, after the day shift pressmensubmitted the first joint grievance that had been filed at theplant, there was an abrupt change in McHugh's attitude.The superintendent complained that the Union filed agrievance every time the Company sought to improveconditions and warned Shaffer not to ask for any more"favors." Later he cursed out Edwards, characterized himas one whom Moorhead had "wrapped around his finger,"and also warned Edwards not to expect any "special favorsfrom me." Just before the meeting on November 14 whenMoorhead and his colleagues were to discuss the grievancewith management, a manning list was published on whichhe was scheduled for transfer to the third shift at thebeginning of the next week and Edwards was transferred toanother press. Later, at the conference which was held onNovember 14, Meredith, the personnel director, suggestedthat there was a prospect of resolving their problem butonly if the Union would first withdraw the grievance thathad been filed. When none of the union representativesvoiced any willingness to adopt this proposal, Meredithpolled each one individually on the question.Concluding Findings as to MoorheadWhile it may be presumed that most employees prefer theday shift to the late night shift, in Moorhead's case it was,or should have been, clear to Superintendent McHugh thatMoorhead, in particular, did not want to work at night.Early in 1969 and several months before the period inquestion, when Moorhead had been on the third shift, hehad requested that McHugh transfer him to an earlier shifton the ground that working on the late shift causednumerous personal problems for him. As soon as feasiblethereafter,McHugh honored this request and transferredMoorhead to an earlier shift. Finally, on November 10,1969, Moorhead was moved to the day shift.It is the conclusion of the Trial Examiner, on the findingsset forth above, that on November 11, when McHugh firstannounced the transfer plan in question, Moorhead wasnot one of those whom the superintendent proposed totransfer to the third shift. After Moorhead launched anaggressive protest and resorted to the grievance procedure,however,McHugh again assigned him to the late nightshift. The Supreme Court has stated that some conduct is so"inherently destructive of employee interests that it may bedeemed proscribed without need for proof of an underlying28On leaving the press, the large printed sheets had to be piled neatly instacks that might eventually becomeseveralfeet high The pressman wasresponsible for keeping themin a perfectsquare, back and side The failureto do this and the irregular stacking which resulted was described asimproper Jogging29Moorhead, president,Beaver,secretary, Shaffer, day shift steward,Edwards, former steward 514DECISIONS OF NATIONALLABOR RELATIONS BOARDimproper motive"(N.L.R.B. v. Great Dane Trailers, Inc.,388 U.S. 26, 33, quotingN.L.R.B. v. Brown Food Store,380U.S. 278, 287), and that some conduct carries "its ownindiciaof intent."Erie Resistor Corp. v. N.L R.B.,373 U.S.221, 228, 231. Earlier herein, it was found, contrary to theRespondent's contentions, that there were no productionproblems as to quantity or quality on the third shift whichdictatedMoorhead's reassignment. In the light of theseearlier findings,it isthe conclusion of the Trial ExaminerthatMcHugh's rescheduling of Moorhead from the first tothe third shift was discriminatory and a move which he tookin retaliationforMoorhead's activities as a union leader.The penalty imposed on Moorhead in this instance for hisreliance onthe grievance procedure is clearly within the"inherentlydestructive"category referred to in theforegoingcasesby the Supreme Court. Moreover, theexplanationsoffered by the Respondent for its conduct, donot explain away its actions on a nondiscriminatory basis.Consequently, the Trial Examiner concludes and finds thatby this course of action as to Moorhead, the Respondentviolated Section 8(a)(3) and (1).N.L.R.B. v. BiedermanFurniture Co.,397 F.2d 282, 283 (C.A. 8);N.L.R.B. v.Southern Electronics Company, Inc.,302 F.2d 145 (C.A. 6);InterstateSmelting and Refining Co.,148NLRB 219,228-229;Schott's Bakery, Inc.,164 NLRB 332, 337.It is the further conclusion of the Trial Examiner thatMcHugh's statement to Shaffer, after the grievance wasfiled, that that employee should not "ask me for any favors"and his declaration to Edwards that same morning ".. .don't expect anymore special favors from me" were notsimply casual remarks. They were, in fact, coercive andcalculated to frighten the employees from pressing theirgrievances and to chill further union activity. For thisreason, such comments were violative of Section 8(a)(1) ofthe Act.Moon River Towing, Inc. v. N.L.R.B., 421F.2d 1, 10(C.A. 3).Itwas likewise a violation of Section 8(a)(5) for theRespondent, through McHugh, to threaten employees onNovember 13, 1969, with loss of privileges for havingexercised their protected right to file a grievance andthereafter to implement that threat by discriminatorilytransferringemployee Moorhead from the first to the thirdshift.Moreover, it was a further violation of Section 8(a)(5)for the Respondent's officials to condition any discussionof the matter on the employees' withdrawal of thatgrievance and for Personnel Director Meredith thereafterto poll them individually in an attempt to get the Union'scommittee to abandon the grievance.Industrial Fabricating,Inc.,119 NLRB 162, 171, enfd. 272 F.2d 184,185 (C.A. 6).Concluding Findings as to EdwardsRobertW. Edwards, who, along with Shaffer andMoorhead, was one of the three most senior pressmen inthe plant, had been assigned to the No. 5 press on August 4,30The record is not clear as to precisely when the No 5 press went intoproductionOne exhibit offered by the Respondent indicates that it waspurchased by the Respondent on December I, 1969, for the sum of$252,237 The latter date, however, is obviously a typographical error, forthemanning tables which the Respondent offered in evidence reflect theassignmentof a full complement of pressmen and assistants to No 5, from1969, when, insofar as the record reflects, that particularpress was placed in operation.30 For one day in October, ata time when repairs were being made on No. 5, Edwardswas assigned to work on No. 3. Edwards testified that No. 3was in a very unsatisfactory state of repair and that at thecompletion of that one shift he complained to McHughabout the condition of the press and told him that he neverwanted to work on that machine again.Edwards testified that on November 14, and after the dayshift pressmen had filed their grievance, McHugh gave hima quality check on which the superintendent normally spentabout 5 minutes. According to Edwards, on this occasionhowever,McHugh spent twice that much time. Later thatsame day, when the newmanning listwas posted, itdisclosed that effective the following Monday, Edwardswas being moved from the No. 5 press to the No. 3.The General Counsel alleged that this reassignment ofEdwards was discriminatory and came about because ofEdwards' identification with the other four pressmen whosigned the grievance that was presented to McHugh onNovember 13.31 This allegation is denied by the Respon-dent.McHugh described Edwards as a very conscientiousemployee who took great care and pride in his work. Thesuperintendent testified that he could not recall havingheard Edwards express his displeasure with No. 3 prior tothe transfer in question and he furthertestifiedthat theRespondent had experiencedno unusualrepair problemswith No. 3. According to McHugh the pressmen generallyconsidered press No. 4, and not No. 3, to be what he termedthe "dog of the pressroom."Other than Edwards' testimony wherein he professed astrong dislike for No. 3 on the ground that it was old and indisrepair, there was no other evidence offered to establishthat this employee's aversion was founded in fact. Therewas no corroborative testimony of other pressmen as totheirexperiencewith the machine and no repair ormaintenance records which would tend to establish afactual basis for the contention which Edwards made withrespect to the reputation of this particular press. In view ofthemeticulous care with which the General Counsel andthe Charging Party developed the case in support of thecomplaint and the fact that documentary evidence of therepair record of No. 3 as compared with that of No. 5, wasnot offered, it may be presumed that had such evidencebeen offered it would not have supported Edwards'assertionsabout No. 3.As found above, on the morning that the grievance washanded to McHugh by Moorhead and Shaffer, thesuperintendent expressed his bitterness about this develop-ment to Edwards, accused the latter of having allowedMoorhead to "wrap him around his finger," and warnedEdwards to expect no further favors from him. Edwardsmay have felt that his subsequent reassignment to anotherpresswas a manifestation of McHugh's continuing anddiscriminatory displeasure. On this record, however, apartand after the week of August 4, 1969.3iThe General Counsel does not contend that either the contract, orcustom,dictated that seniority be followed in assigning pressmen tomachines,and in its brief the Charging Party concedes that the existingcollective-bargaining agreement did not require that press assignments bemade on the basis of seniority. BLOOMSBURGCRAFTSMEN, INC.from Edwards' testimony, there is no evidence that work onNo. 3 was any less desirable than on No. 5.32 Consequently,the Trial Examiner concludes and finds that the GeneralCounsel has not proved by a preponderance of the evidencethat Edwards was discriminatorily reassigned from onepress to another. Accordingly, it will be recommended thatthe allegation in the complaint to this effect be dismissed.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2.All production and maintenance employees at theRespondent's plant in Bloomsburg, Pennsylvania, exclud-ing plant and office clericals, supervisors, guards andprofessional employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act.3.Since 1965 and at all times material herein, the Unionhas been, and is, the representative of all employees in theunitdescribed above, for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.4.By discriminating in regard to the hire and tenure ofemployment of Curtis R. Moorhead because of his unionand concerted activities, the Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(3) of the Act.5.By conditioning discussion of the subject matter of adispute on the Union's withdrawal of a grievance, pollingemployees individually in an attempt to get them toabandon the grievance, threatening reprisals and discrimi-nating against employees for using or attempting to use thegrievance procedure, refusing to discuss grievances ortransfers,and encouraging individual bargaining, theRespondent engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(5).6.By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.8.The Respondent has not engaged in any unfair laborpractices other than those herein specifically found.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, the Trial Examiner willrecommend that the Respondent be ordered to cease and32Both pressNo 3 and No. 5, as well as No4,were known as"Crabtrees " They werenewer and much more complex than the Harrispresses which were designatedas No 1 and No 2 AccordingtoMcHugh,the Company had had problemswith allofthe Crabtreepresses,but mostparticularly with No 433 It may very well developthatMoorhead is entitledto no backpay, forthe rate for pressmen on the third shift was $426 an hour,whereas the rate515desisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that the Respondent discriminatorilytransferred Curtis R. Moorhead on November 17, 1969,from the first shift to the third shift,the Trial Examiner willrecommend that the Respondent be ordered to offerMoorhead immediate and full reinstatement withoutprejudice to his seniority or other rights and privileges, tothe first shift,and make him whole for any loss of earningshe may have suffered from the time of the discriminatorytransfer to the third shift to the date of the Respondent'soffer of reinstatement to the first shift.The backpay for theforegoing employee shall be computed in accordance withthe formula approvedinF.W.Woolworth Co.,90 NLRB289,with interest computed in the manner and amountprescribed inIsis Plumbing&Heating Co.,138 NLRB 716,717-721.Itwillalso be recommended that the saidRespondent be required to preserve and make available totheBoard or its agents,on request, payroll and otherrecords to facilitate the computation of backpay due.33As the unfair labor practices committed by the Respon-dent are of a character staking at the root of employeerights safeguarded by the Act,itwill be recommended thatthe said Respondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the Act.Upon the foregoing findings and conclusions and theentire record,and pursuant to Section 10(c) of the Act, theTrial Examiner hereby issues the following recommended:ORDERBloomsburg Craftsmen, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Transferring employees from one shift to another forthe purpose of discouraging Union membership in, oractivity on behalf of, Bloomsburg Printing Pressmen andAssistants'UnionNo. 732, affiliatedwithPrintingPressmen and Assistants' Union of North America, or anyother labor organization.(b)Conditioning discussion of the subject matter of adispute on the abandonment of any grievance previouslyfiled,polling employees individually in an attempt to getthem to withdraw a grievance, threatening reprisals, anddiscriminating against employees for using or attempting touse the grievance procedure, refusing to discuss grievancesor transfers, and encouraging individual bargaining.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, or engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.on the first shift was only $4.05. On the other hand, no evidence wasoffered as to whether Moorhead worked the same number of hours on thethird shift as he would have worked hadhe remainedon the first shiftThis,and other evidence as to whether Moorhead suffered any diminutionof earnings, is a matter that need not be considered until the compliancestage of thisproceedingis reached 516DECISIONS OF NATIONAL LABORRELATIONS BOARD2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to transfer immediately employee Curtis R.Moorhead from the night shift to the day shift, if he has notalready been so transferred, or offered such a transfer, andmake him whole in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary or appropriate to analyze the amount of backpaydue, if any.(c)Upon request, bargain collectively in good faith withthe Union as the exclusive representative of all employeesin the bargaining unit described below with respect totransfer of employees from one shift to another, rates ofpay, wages, hours of employment, and other conditions ofemployment, and, if an understanding is reached, embody34 In the event no exceptions are filed asprovided by Section 102 46 oftheRules and Regulationsof the National LaborRelations Board, thefindings,conclusions,recommendations,and recommended Order hereinshall, as provided in Section102.48of the Rules and Regulations, beadopted by the Board and become its findings, conclusions,and order, andall objectionsthereto shall be deemedwaived forall purposes.In the eventthat the Board'sOrder is enforcedby ajudgment of a United States CourtofAppeals,thewords in the notice reading"Posted by Order of thesuch understanding in a signed agreement.The bargainingunit is:All production and maintenance employees at theBloomsburg plant, excluding plant and office clericals,supervisors, guards and professional employees.(d)Postat its place of business in Bloomsburg,Pennsylvania,copiesof the attached notice marked"Appendix." 34 Copies of said notice, on forms provided bythe Regional Director for Region 4, after being duly signedby the Respondent, shall be posted by it for a period of 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any othermaterial.(e)Notify theRegionalDirector for Region 4, in writing,within 20 days from the date of this recommended Order,what steps have been taken to comply herewith.35The complaint is dismissed in respect to all otherallegations not herein found.NationalLabor Relations Board" shall be changed to read"Postedpursuant to a judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board."31 In the event that this recommended Order is adopted by the Board,this provision shall be modified to read"Notify saidRegional Director forRegion 4,in wnting,within 10 days from the date of this Order, what stepsthe Respondent has taken to comply herewith "